MEMORANDUM **
As the district court held, Gulledge’s rights were violated by the admis*751sion of any portion of the statements made by his two co-defendants. In light of the substantial evidence of lack of consent by the victim and the physical evidence showing that the two co-defendants had acted in concert with Gulledge, the error in admitting their statements has not been shown to have had “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.